DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-10, 12-15, and 103-117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2022.
Applicant’s election without traverse of Group I/ Species A/ Species I/ Species M in the reply filed on 9/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 95 recites the limitation of “  at least a portion of the force is provided by a gravitational potential difference applied to the first and second points in the first reservoir, or by acceleration of the first and second points the first reservoir in inertial space ”, wherein it is unclear what “acceleration of the first and second points the first reservoir in inertial space” is referring to. Specifically, it is unclear how to stationary point would accelerate noting the specification discloses points and particle acceleration but not acceleration of the points. Also, “the first and second points the first reservoir in inertial space” appears to have a grammatical error which makes the term unclear. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- at least a portion of the force is provided by a gravitational potential difference applied to the first and second points in the first reservoir, or by an acceleration among or between the first and second points in the first reservoir in inertial space -- for clarity.
 The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 30-33, 35-36, 89-90, 92-95, 97-102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahar et al. US 2017/0198947 Al.
Re claim 1, Bahar et al. teach a heat transfer system, said system comprising: a first reservoir (10) having a first point and a second point (noting opposite sides and walls connected to inlet and outlet points); a first thermal material contained in the first reservoir (34); a first thermal contact thermally coupled with the first point; and a second thermal contact thermally coupled with the second point  (fig 3 noting multiple layers which can be considered contact points in between sides such as 13, 32, 34) , and wherein application of a force  (paras 93-97 noting hydrogen pumping, and/or Fig. 3, wherein application of an electrochemical force to compressor 12 forces a hydrogen gas to be absorbed into a metal hydride layer thereby creating a temperature differential between the left and right sides of the heat transfer device 10, demonstrated via an arrow in Fig. 3 -see Fig. 11, para. 100, para. 93) to the first thermal material can result in a temperature difference between the first and second points, and wherein heat can flow between the first and second points in the first reservoir (para 93, para 97 noting inlet and outlet being closer to hot and cold sides and thus having a temperature  gradient).   
Re claim 2, Bahar et al. teach a second reservoir (10’) having a first point and a second point; and a second thermal material contained in the second reservoir (noting 34 and hydrogen are different, para 17), wherein at least one thermodynamic property of the second material is different than the first material (34 and hydrogen are different, para 17), and wherein subjecting the second thermal material to a force causes a temperature difference between the first and second points in the second reservoir, and wherein the second point in the second reservoir is in thermal contact with the second point in the first reservoir (see the rejection of claim 1 noting second reservoir having the same structure).  
Re claim 5, Bahar et al. teach the first thermal material comprises a gas, a liquid, or a solid material (see the rejection of claim 1).  
Re claim 6, Bahar et al. teach the force comprises a body force or a mechanical force l (see the rejection of claim 1 noting a body force can be any force acted on any body).  
Re claim 30, Bahar et al. teach a second reservoir (10’) containing a second thermal material and a second heat exchanger (13’) operably coupled to the first and second reservoirs such that heat can be exchanged between the second reservoir and the first point of the first reservoir (figs).  
Re claim 31, Bahar et al. teach wherein the second thermal material is different than the first thermal material (noting 34 and hydrogen are different, para 17).  
Re claim 32, Bahar et al. teach a third reservoir (50) containing a third thermal material and a thermal contact operably coupled to the second and third reservoirs such that heat can be exchanged between the first point of the second reservoir and the third reservoir (para 17, metal hydride).  
Re claim 33, Bahar et al. teach wherein the third thermal material is different than the second thermal material (noting metal hydride and hydrogen are different, para 17).
Re claim 35, Bahar et al. teach wherein the thermal contact is achieved via conduction, radiation, natural convection, or forced convection (fig 3).  
 Re claim 36, Bahar et al. teach wherein the first material is configured to facilitate the transfer of heat between the first and second points in the first reservoir, and wherein the transfer of heat is by conduction, radiation, natural convection, or forced convection (fig 3 noting the construction naturally meets the claim limitations).  
Re claim 89, Bahar et al. teach further comprising a heat flow regulator (12 or 26 or 28) configured to regulate heat flow through the first reservoir, or the heat transfer system.  
Re claim 90, Bahar et al. teach an accelerator (12 or 28) configured to accelerate the first reservoir.  
 Re claim 92, Bahar et al. teach a body force generating apparatus (12 ) configured to apply the body force, and wherein the body force is constant in magnitude and direction within the first reservoir during normal operation.  
Re claim 93, Bahar et al. teach the first thermal material comprises electrical charged elements and wherein at least a portion of the force is provided by an electrical potential difference between the first and second points in the first reservoir (28).  
Re claim 94, Bahar et al. teach the first material comprises electric dipoles, and wherein at least a portion of the force is provided by an electrical field gradient between the first and second point the first reservoir (para 97).  
Re claim 95, Bahar et al. teach  at least a portion of the force is provided by a gravitational potential difference applied to the first and second points in the first reservoir, or by acceleration of the first and second points the first reservoir in inertial space (noting partical acceleration, paras 93-97).  
Re claim 97, Bahar et al. teach any materials thermally connected by the first or the second thermal contact are different materials (para 97, figs 3 and 6).  
Re claim 98, Bahar et al. teach heat flows between the second points in the first and second reservoirs, or heat flows between the first and second points in either the first reservoir or the second reservoir, and the heat flow comprises conduction, radiation, natural convection, or forced convection (paras 93-97, figs 3, 6).  
Re claim 99, Bahar et al. teach the second thermal material comprises a gas, a liquid, or a solid material (see the rejections of claim 1 and 2).  
Re claim 100, Bahar et al. teach wherein the thermodynamic property comprises the specific heat capacity at constant pressure (noting the structure meets the claim limitation, and constant pressure regards intended use, and different materials naturally have specific heat capacity).
For clarity, the recitation “…the thermodynamic property comprises the specific heat capacity at constant pressure …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 101, Bahar et al. teach at least a portion of the mechanical force is provided by a thermodynamic compressor or expander (fig 6, 12).  

Re claim 102, Bahar et al. teach wherein the thermodynamic compressor or expander comprises an axial compressor or turbine, a centrifugal compressor or turbine, or a converging or diverging duct (noting a portion of a duct will naturally be converging or diverging given the size of the entrance and exit to22, 24, fig 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al..
Re claim 4, Bahar et al. discloses the claimed invention except for a distance between the first point and the second point is less than 100 kilometers. It would have been an obvious matter of design choice to a distance between the first point and the second point is less than 100 kilometers, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.

Claim(s) 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. in view of Kirol US 5477706 A.
	Re claim 88, Bahar et al. fail to explicitly teach insulation.
Kirol teach at least partial thermal insulation disposed along a path of the heat flow between the first point and the second point in the first thermal material (col 1 lines 45-50) to reduce heat loss to the external .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include insulation as taught by Kirol in the Bahar et al. invention in order to advantageously allow for increased heater efficiency.
 	
Claim(s) 91 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. in view of  Field US 20120227926 A1.
Re claim  91, Bahar et al. fail to explicitly teach a motor.
Field teach a motor for accelerating the first reservoir (para 89; noting the valves 26 of the primary reference are modified) to provide motor-driven valves to provide a substitute for the known element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a motor as taught by Field in the Bahar et al. invention in order to advantageously allow for advanced controls.
	Additionally, it would have been obvious to one of ordinary skill in the art to substitute motor driven valves taught in Field for the valves in Bahar et al. for the predictable result of a controller able to control motor driven valves.

 
Re claim 96, Bahar et al. fail to explicitly teach magnets.
Field teach the first thermal material comprises magnetic dipoles and wherein at least a portion of the force is provided by a non- uniform magnetic field (para 424) to provide magnetocaloric heat pumping.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnets as taught by Field in the Bahar et al. invention in order to advantageously allow for heat to be pumped to/from each bank.
For clarity, the recitation “…wherein at least a portion of the force is provided by a non- uniform magnetic field …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
	
 
 Claim(s) 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. in view of  Field US 20120227926 A1 further in view of Budaragin US 20130146469 A1.
 
Re claim 96, Bahar et al., as modified teach the details of the structure of claim 96.
Budaragin further teach wherein at least a portion of the force is provided by a non- uniform magnetic field (para 113) to provide different magnetic field options during operation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnets as taught by Budaragin in the Bahar et al. invention in order to advantageously allow for orienting forces are not limited, and can be chosen from brushing, spin coating, one or more magnetic fields, one or more electric fields, and combinations thereof.


Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. in view of  Rockenfeller US 5079928 A.
	Additionally, Re claim 100, Rockenfeller teach the thermodynamic property comprises the specific heat capacity at constant pressure (col 2 lines 1-5) to provide an operation for a metal hydride heat pump.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the operation as taught by Rockenfeller in the Bahar et al.  invention in order to advantageously allow for charging and discharging as is known in the art (col 2)
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10749201 B2, US 20170082328 A1, US20180108960, US 20100132386 A1,  WO 0178170 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763